Citation Nr: 1113864	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1981 to March 2007.  His military records show that he served in the Special Forces and was decorated with the Combat Infantryman Badge for combat service in Afghanistan.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a noncompensable initial evaluation, effective from April 1, 2007, for bilateral hearing loss.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected audiological disability for separate periods of time, from April 1, 2007, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The St. Petersburg, Florida, VA Regional Office (RO) is presently the agency of original jurisdiction over this appeal.  

The Veteran and his representative appeared at the RO to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge in April 2010.  A transcript of this hearing has been duly obtained and associated with the Veteran's claims file for the Board's consideration.

In August 2010, the Board remanded the increased rating issue for hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following this development, the denial of entitlement to a compensable initial evaluation for hearing loss was confirmed by the AMC in a February 2011 supplemental statement of the case.  The case was returned to the Board in February 2011 and the Veteran now continues his appeal.



FINDINGS OF FACT

For the period from April 1, 2007, to the present, the Veteran's bilateral hearing loss is manifested by no greater than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for assignment of an initial compensable evaluation for bilateral hearing loss for the period from April 1, 2007, to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the increased rating issue currently on appeal flows downstream from a July 2007 rating decision, which initially established service connection and a noncompensable evaluation for bilateral hearing loss, effective from April 1, 2007 (the date on which his entitlement to VA compensation first arose following his honorable discharge from active duty on March 31, 2007).  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the duty to assist the Veteran has been satisfied in this case.  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

As the current appeal stems from April 1, 2007, when the Veteran's entitlement to VA compensation for hearing loss first arose, the relevant time period that must be addressed in the adjudication of the claim encompasses the period from this date to the present.  See 38 C.F.R. § 3.400 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that clinical records from VA healthcare providers, which pertain to the Veteran's treatment for his hearing loss for the period spanning 2006 - 2010 have been obtained and associated with the claims file.  Neither the Veteran nor his representative has indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  (See the signed statement from the Veteran in correspondence dated in February 2011, affirming that there are no other outstanding relevant records supporting his claim.)  The Veteran was also afforded VA examinations specifically addressing the degree of impairment produced by his hearing loss in December 2006 and November 2010.  The Board has reviewed these examination reports and takes note that the Veteran's claims file and his relevant clinical history were reviewed by the examiners who performed the examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions.  Additionally, the November 2010 audiological examination report addressed the impact of the Veteran's hearing loss on his occupational functioning, in compliance with the Court's holding in the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007) and the Board's instructions in its prior remand of August 2010.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]  Thus, the December 2006 and November 2010 VA audiological examinations are deemed to be adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

The Board advises the Veteran at this juncture that it has thoroughly reviewed all the evidence in his claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the clinical records indicate that the Veteran possesses a high school education and has earned many college credits although no college degree.  He was last employed as a police officer for the city of Chicago, where he attained the rank of deputy chief before retiring from the force due to age and eligibility several decades earlier.  However, nothing on file shows that he has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone regarding the perceived severity of his hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2010).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2010).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The tests are conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (2010).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2010).

Medical records dated from 2006 to 2010 show, in pertinent part, that the Veteran's ears and tympanic membranes were clear and normal on examination when physically inspected.  The Veteran used binaural electronic hearing aids.  VA audiological evaluation conducted prior to his discharge from service in December 2006 shows that his pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
60
60
LEFT

25
35
40
40

Pure tone averages were 48.75 decibels for his right ear and 35 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These audiological findings correspond to a Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, a designation of Level I hearing in the right ear and Level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  The examiner determined that the Veteran had bilateral sensorineural hearing loss that was at least as likely due to his exposure to loud noise exposure during military service.

In an October 2008 lay witness statement, the Veteran's spouse reported that the Veteran's hearing ability was so impaired that persons speaking with him needed to speak directly in front of him so that he could read the speaker's lips to understand what was being said to him.  Also, the household televisions, radios, telephones, and other devices with an audio speaker needed to have their audio output volume set to such a high level in order for the Veteran to hear them that it was uncomfortable for his other family members.

At his hearing before the Board in April 2010, the Veteran testified, in pertinent part, that his bilateral hearing loss adversely affected his ability to effectively interact with others in a social setting because he was unable to hear all that was said in conversation.

VA audiological treatment reports dated in May 2010 and August 2010 reflect that the Veteran used binaural electronic hearing aids provided to him by VA to assist his impaired hearing. 

VA audiological evaluation in November 2010 shows that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
35
70
65
LEFT

20
30
40
60

Pure tone averages were 52.5 decibels for his right ear and 37.5 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  These audiological findings correspond to a Level II hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, a designation of Level II hearing in the right ear and Level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  While noting that the Veteran was retired, the examiner determined that his hearing difficulties would likely cause some difficulty communicating via spoken words, especially in less than ideal listening situations, such as in the presence of background noise, but that these difficulties should be partially overcome with his use of hearing aids.  The examiner commented, however, that the Veteran's hearing loss alone did not prevent him from obtaining or maintaining employment.

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the aforementioned examination findings.  Pure tone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, nor were they 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) & (b).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results obtained on VA-authorized clinical examinations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's bilateral hearing loss likely would cause some impairment in occupational functioning due to his difficulty hearing spoken conversations in their entirety and thus comprehending their entire meaning.  While it is conceded that a hearing loss disability can impose a degree of interference with one's occupational functioning, there is no objective evidence in the present case that demonstrates that the Veteran's hearing loss has actually resulted in marked interference with his employment.  The record reflects that the VA examiner who conducted the November 2010 audiological examination did not hold the opinion that the Veteran's hearing loss by itself would prevent him from obtaining or maintaining employment.  The level of impairment demonstrated is contemplated by the rating criteria for a noncompensable evaluation.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2010).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's bilateral; hearing loss disability is not adequately addressed by the regular rating schedule.  Although the Veteran requires the use of binaural hearing aids, needs to have his audio devices turned up to maximum volume, and needs to face his conversation partners directly in order to comprehend their spoken words through lip-reading, none of the evidence reflects that the Veteran's service-connected hearing loss affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2009); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claim for a compensable initial rating for bilateral hearing loss is therefore denied.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


